PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                    P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV

            

            
                Examiner’s Detailed Office Action 

1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .


                      Information Disclosure Statement

2.	Applicant is respectfully remind of the Duty to disclose 37 C.F.R. 1.56 all pertinent 

information and material pertaining to the patentability of applicant’s claimed invention, by 

continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement 

(IDS) with the filing of applicants of application or thereafter. 

                            
                                                     Drawings 

3.	The formal drawings submitted have been reviewed by the Office of Initial Patent

Examination (OIPE) and/or the USPTO Office of Draftperson’s Patent Drawings Review.


                                   Specification 

4.	The specification has not been checked to the extent necessary to determine the presence 

of all possible minor errors. Appropriate correction is required.             




5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application 
for patent published or deemed published under section 122(b), in which the patent or application, as 
the case may be, names another inventor and was effectively filed before the effective filing date of 
the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by 

Carlos E. Perez, “DeepMind’s PathNet: A Modular Deep Learning Architecture for AGI”,
                             Feb. 5, 2017.

Claim 1.

A modular neural network system (A Pathnet is a modular deep neural network [Page 
2, 2.1 First Paragraph]) comprising:

 a plurality of neural network modules (nodular deep neural network having L layers 
with each layer consisting of M modules [Page 2, 2.1 First Paragraph]; and 

a controller configured to select a combination of at least one of the neural network mo-dules to construct a neural network, dedicated for a specific task, (Each layer the outputs 
of the modules in that layer are summed before passing into active modules of next layer. 
A maximum of N distinct modules per layer are permitted in a pathway [Page 2 Introd-uction, Column 1, first paragraph]), and 

a processor configured to execute code instructions for: 

analyzing a task to be performed (learning algorithm with explicit support for transfer, continual, and multitask learning, first task A is Pong [Page 1 Introduction, Column 2, 
last paragraph]; 

deciding required properties of a dedicated neural network for performing the task ( Box 
1 of the figure shows all 64 randomly initialized paths through the neural network model 
at the beginning of Pong training [Page 1 Introduction, Column 2, last paragraph]); 



identifying suitable network modules according to the known training conditions (Opti-
mal path for Pong gets ‘fixed’ i.e. the modules on that path have their weights and biases frozen [Page 2 Introduction, Column 1, first paragraph]; and 

linking the identified network modules to construct a dedicated network (PathNets evolve 
a population of pathways through neural network that scaffolds and channels any desired gradient descent-bases learning algorithm towards a limited subset of the neural network’s parameters and then fixes these parameters after learning so functionality can never be lost [Page 2 Introduction, Column 1, Second paragraph] The final layer is unique and shared for each task being learned [Page 2, 2.1 Pathnet Architecture, Column 2, first paragraph].


                            Claim Objection

7.	Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowa-

ble if rewritten in independent form including all of the limitations of the base claim and any intervening 

claims. 


                             Correspondence Information

8.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 8:00 

a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor 

(SPE), Ann Lo J., may be reached at (571) 272-9767. Hand-delivered responses should be delivered to 

the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street Alexandria, VA 

22313), located on the first floor of the south side of the Randolph Building. Finally, information re-

garding the status of an application may be obtained from the Patent Application Information Retrieval 

(PAIR) system. Moreover, status information for published applications may be obtained from either 

Private PAIR or Public PAIR. Status information for unpublished applications is available through Pri-


you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                         Michael B. Holmes
               						   Primary Examiner
                                                                        Artificial Intelligence
                                                                             Art Unit 2126
                                                       United States Department of Commerce
                                                                  Patent & Trademark Office

Friday, February 5, 2021                                                  
            MBH

                                                                                  /MICHAEL B HOLMES/                                                                           Primary Examiner, Art Unit 2126